In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00001-CR



         MARIO ANTONIO RAMEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 06-0456X




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Mario Antonio Ramey, appellant, has filed a motion to dismiss his appeal. The motion

was signed by both Ramey and his counsel in compliance with Rule 42.2(a) of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant

the motion.

       Accordingly, we dismiss this appeal.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      April 8, 2014
Date Decided:        April 9, 2014

Do Not Publish




                                                 2